Citation Nr: 1623269	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder, with anxiety disorder and alcohol dependency in full remission. 

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss. 

3.  Entitlement to an initial compensable rating for residuals, infectious mononucleosis.  


REPRESENTATION

Appellant represented by:	Michael James Kelly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder, with anxiety disorder and alcohol dependency in full remission is addressed in the Remand portion of the decision.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's bilateral sensorineural hearing loss is manifested by no more than Level III hearing acuity in the right ear, and no more than Level II hearing acuity in the left ear. 

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal for an initial compensable rating of his service connected residuals, infectious mononucleosis.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to an initial compensable disability rating for residuals, infectious mononucleosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Residuals, Infectious Mononucleosis Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the October 2014 hearing, the Veteran requested that the Board withdraw his appeal for the issue of entitlement to an initial compensable disability rating for his service-connected residuals, infectious mononucleosis.  There remains no allegation of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed. 

Bilateral Sensorineural Hearing Loss

The Veteran filed his claim of entitlement to service connection for bilateral sensorineural hearing loss in May 2007, which was granted in a May 2013 rating decision by the RO, and a noncompensable disability rating was assigned, effective May 23, 2007, the date of the initial claim.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

The Rating Schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. Id. 

The Veteran was afforded a VA audiology examination.  The examination revealed the following pure tone thresholds:  


HERTZ

1000
2000
3000
4000
RIGHT
10
25
40
65
LEFT
10
20
55
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 35 decibels for the right ear, and 40 decibels in the left ear. The speech recognition score, using the Maryland CNC word list, was 100 percent in the right ear and 96 percent in the left ear.  

Applying the results from the May 2007 audiological examination report to the Rating Schedule shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, 

Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In March 2011, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
60
75
LEFT
15
20
45
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42.5 decibels for the right ear, and 36.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal to moderately severe sensorineural hearing loss in the right ear and normal to severe hearing loss in the left ear. 

Applying the results from the March 2011 VA examination report to the Rating Schedule, shows Level I hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Veteran most recently underwent an audiology examination in April 2014 at the Boston RO.  Pure tone thresholds, in decibels, were reported as follows: 


HERTZ

1000
2000
3000
4000
RIGHT
25
45
45
55
LEFT
20
40
55
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 42.5 decibels for the right ear, and 46.25 decibels in the left ear.  The speech recognition score, using the Maryland CNC word list, was 76 percent in the right ear and 84 percent in the left ear.  

Applying the results from the April 2014 audiology examination report to the Rating Schedule, shows Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Based on the findings of the medical evidence of record, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

In addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA as well as his testimony during the October 2014 hearing, in which he generally contended that his disability should be rated higher than the noncompensable rating.  A layperson's testimony is competent evidence in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiners considered the functional effects of the Veteran's bilateral hearing loss during the examination.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his service-connected bilateral hearing loss disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  For the entire period on appeal, the evidence of record shows that the Veteran's bilateral hearing loss was manifested by no more than Level III hearing acuity in the right ear, and no more than Level II hearing acuity in the left ear. 

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating. Increased ratings are provided for by the regulations for certain manifestations of the service-connected bilateral hearing loss disorder, but the medical evidence demonstrates that those manifestations are not present.  Moreover, the Board has considered the Veteran's service-connected bilateral hearing loss under the provisions for exceptional patterns of hearing loss, but found that the Veteran's bilateral hearing loss did not meet the criteria for such application.  38 C.F.R. § 4.86.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected bilateral hearing loss disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for 

ratings in excess of those assigned, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for bilateral sensorineural hearing loss is denied. 

The appeal for entitlement to a compensable disability rating for residuals, infectious mononucleosis, is dismissed. 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a rating in excess of 50 percent for service-connected major depressive disorder, with anxiety disorder and alcohol dependency in full remission.

The Veteran was last afforded a VA examination to evaluate the severity of this disorder in March 2011.  The Veteran submitted a statement from his treating VA physician dated in December 2014.  His physician noted that he had been treating the Veteran for two years and that the Veteran was compliant with scheduled visits and prescribed medications.  According to his physician, the Veteran exhibited markers of a higher disability rating, including suicidal ideation and an inability to establish and maintain effective relationships, while also exhibiting markers of the 50 percent disability rating, such as difficulty with complex commands, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The Veteran testified before the Board at a hearing in October 2014.  During the hearing, his representative asserted that the March 2011 VA examination overemphasized his ability to function as the VA examiner did not fully consider 

the fact that the Veteran has been under close supervision in a controlled environment since he attempted to commit suicide in 2007.  When asked about his current degree of functioning, the Veteran stated that he felt as if his comfort zone was jeopardized and that he felt like he was in his own prison.  He also discussed his inability to enjoy recreational activities and difficulty with completing mundane tasks and participating in social events.  In summation, he asserted that manifestations of his psychiatric disorder had increased since he was last evaluated. 
See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the disorder had worsened since the last examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain complete copies of VA medical records since July 2014 and associate these records with the electronic claims file. 

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is 

unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Upon receipt of all additional treatment records, the Veteran must be afforded a VA examination to determine the severity of the Veteran's service-connected psychiatric disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation must be performed, and all findings set forth in detail.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a 

complete multi-axial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent and was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


